ROSS, J.
Appellee served appellant county as its treasurer during the years 1915 and 1916. He was paid an annual *142salary of $1,800 as provided in paragraph 3236, Civil Code of 1913. He claims he was entitled to a salary of $2,200, as provided in paragraph 2611, Revised Statutes of 1901. His complaint was filed March 31, 1917.
•The answer did not interpose the plea of the one-year statute of limitations, and, as a consequence, we have nothing to do but affirm the judgment. Chapter 80, Laws of 1917, did not take effect until a long time after this action was commenced. Santa Cruz County v. McKnight, ante, p. 103, 177 Pac. 256, just decided; Yuma County v. Hodges, post, p. 142, 177 Pac. 270, just decided.
CUNNINGHAM, C. J., and JOHN WILSON ROSS, J., concur.